I concur completely in the holdings expressed in relation to the second, third, fourth and fifth assignments of error. The first and sixth assignments of error require further explanation.
The Court of Claims has made a factual determination in the first assignment of error that appellee is entitled to immunity. In order to reverse, it would be necessary for us to find that the trial court's attitude was unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 5 OBR 481, 450 N.E.2d 1140. This judgment is supported by some competent, credible evidence going to all the essential elements of the case; it should not be reversed as being against the manifest weight of the evidence. C.E. Morris Co. v. FoleyConstr. Co. (1978), 54 Ohio St.2d 279, 8 O.O.3d 261,376 N.E.2d 578. For that reason, I must respectfully dissent on the first assignment of error.
However, that does not mean that the procedure used by the Court of Claims to reach the decision relating to immunity from tort liability should be approved. Where the pleadings present a justiciable issue of fact, it would appear that the Court of Claims should be compelled to hold an evidentiary hearing where the evidence is disputed. It would seem that fundamental fairness would require that, at a minimum, appellants be provided an opportunity for a factual hearing before the Court of Claims determines that a cause of action against an individual would not accrue. Certainly, in most actions before the Court of Claims it would seem that the issue of whether an employee was within the scope of his or her employment would very well have undisputed facts. In the case at bar, both because of issues related to the Lebanon Family Practice Physicians, Inc., and the issue of willfulness discussed in the majority opinion, no such stipulation is possible. It appears inappropriate for a decision even to have been made without *Page 714 
evidence having been taken. I would, therefore, remand this case to the Court of Claims for an evidentiary hearing on the issue of immunity.